McCLELLAN, C. J.
This bill ivas filed and prosecuted to final decree in their favor by The Medical Society of Perry County,-O. L. Shivers, J. B. Hatchett and E. B. Thompson. The capacities in which these parties sue appear from the opening- statement of the bill, which is as follows: “Humbly -complaining showeth unto your Honor, your orators, The Medical Society -of tlie County of Perry — a -corporation organized under the charter of the Medical Association of the State of Alabama — that it is and constitutes a .component part of said Medical Association of the State of Alabama, also O. L. Shivers, J. B. Hatchett and E. B. Thompson, who -are practicing physicians of said county and members of said Medical Society and constitute -the Board of Health of said -county, who sue as individuals in this proceeding.” The respondents to the hill are itlie Commissioners Court of Perry county, J. B. Shivers and W. W. Crawford, judge of probate and treasurer, respectively, of said county, and William Hendon, Jr. The hill -proceeds on the theory that the medical society of the county liad the exclusive right and power to appoint or employ persons to vaccinate the people and fumigate the houses, etc., etc., in prevention of the spread and stamping out the contagion of smallpox, which had broken out in one section of the coiinty, and’ that the commissioners court had no such power or authority; and avers that notwithstanding such want of power in said court that body bad employed William Hendon, Jr., to perform that service at' a salary or wage of fine hundred dollars per month, and that said Hendon ivas proceeding to perform his part of the contract, etc., etc. The prayer of the bill is as follows: “That said William Hendon he enjoined from performing said contract, * * * that said J. B. Shivers, as judge of probate and said commissioners’ court, and said W. W. Crawford, as treasurer of said county, he each enjoined by -writ of injunction, * * * from issuing, allowing said claim to said Hendon for such illegal services, from issuing any warrant on the county treasurer .for the -amount of said services and from *264paying said warrant or claim out of the funds in the hands of said county treasurer belonging to the county of Perry, and that said Hendon, be restrained from collecting said claim for his services .performed under said illegal contract out of the funds belonging to Perry county; and that at the final hearing that each said parties be perpetually restrained by the decree of this court from paying said claim or collecting the same; and’ that complainant may have such other, further and different relief as may consist in equity and good conscience and to your Honor may seem meet and just in the premises.” A preliminary injunction was issued on the. filing of the bill. The bill was demurred to on many grounds, all the ’ respondents answered, the evidence was taken and the cause was submitted on bill, demurrers, answers and testimony for final decree. The chancellor overruled the 'demurrer, granted the final relief specially prayed and decreed “that the injunction issued in this cause to restrain the respondents * * * from collecting money out of and through the Commissioners Court for vaccinating persons under a contract made and entered between them, and from issuing a warrant for the payment of such sum, 'and from allowing said amount and from praying said sum but of the treasury of said county, be made perpetual.” It was averred in the answers and proved on the hearing that Hendon completed the performance of his contract on the day the bill was filed; so that no case was made for an injunction perpetually (restraining him from further services under the contract, and no such relief was granted, the preliminary injunction ’going only to prevent payment to- him for services rendered under the contract out of the county treasury, and the final decree only perpetuating the preliminary injunction. It is, therefore, manifest that the case involves only the question whether the Medical Society of Perry County and O. L. Shivers, J. B. Hatchett,and E. B. Thompson “members of said society and practicing physiqians of Perry county” as individuals have any standing in a court of equity to *265restrain tlie commissioners court, tlie probate judge and tlie treasurer of Perry county, or any of them from paying out moneys belonging to tlie county under any circumstances whatever. AVe are clear to the conclusion that these complainants have no such standing or- right, and that on the final hearing the relief prayed should have been denied and the hill should have been dismissed wholly regardless of the validity vcl non óf the contract, between the commissioners'’ court and Hendon. It is too plain for argument that the Medical Society of Perry 'County — even assuming it to be a corporation with capacity to sue and to he vested with the statutory powers and duties in respect of public health, questions none of which we decide here — 'lias as such no interest whatever in the dispositions the -constituted county authorities may make of county funds, and cannot be daiw.g d or in anywise prejudiced by any appropriation of such funds, authorized -or hot, which the commissioners court may determine upon. Whatever may he the powers in other respects of the medical society of a county under the statute, it is clear beyond cavil that they have no power in their corporate, capacity, if they áre corporations, “to sue for the correction or prevention of public abuses committed or threatened by” county officers in the disbursement of county funds. Hays et al. v. Ahlrichs et al., 115 Ala. 239. The bill makes no attempt to show that this medical society will he in any way injured by this proposed payment to Hendon. It does -aver that the commissioners court by making the contract with Hendon “has crippled and injured this hoard of health in the performance of its duties under the laws of this State.” But the bill does not seek 'to annul the contract and no such relief is granted. On the answer and proof the contract had been fully executed, and however much the. making of it may have crippled and injured the board of health it is impossible to conceive how relief by injunction could be 'had. You cannot enjoin the making of a contract which has been already made, and yon cannot restrain the performance of a con*266tract after it lias been fully performed. . And, moreover, the conclusion of this complainant that it has been “crippled and injured in the performance of its duties under the laws of this State” by the action of the commissioners court in making this contract ivould be entirely insufficient as pleading to show any crippling or injury. The facts must be stated. It is nowhere alleged nor in any way Shown that the payment proposed to be made to Hendon will even ci'ipple or injure this complainant, and it is in no way shown nor attempted to be shown that the medical society lias any interest in the money to be paid Hendon -which would he lost by such payment, or any interest in the question of such payment, or would he in any respect affected in its property or lights by such payment. The society is without interest in the case made at the hearing, and should not have been awarded relief.
This is sufficient to dispose of the case, even -though the individual complainants were entitled to prosecute this bill, on the principle that all the complainants must recover or none can. But the individual complainants, considered apart from the medical society, have no title to the relief sought and'granted. They, too, so far as the hill shows, are without interest in the premises. It is not alleged that they are citizens and tax payers of Perry county, nor that they are property owners and taxpayers therein. They cannot he injured by illegal uses of the county’s money and have no equity to restrain such uses.
The decree below is reversed and a decree will he here rendered denying relief and dismissing the bill.
Reversed and rendered.